Name: Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  processed agricultural produce;  political geography
 Date Published: nan

 7. 3 . 92No L 62/34 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part ('), and in particular Article 1 thereof, import licences and certain conditions be laid down as regards applications for licences ; whereas the fixed amounts should be staggered over the year and the proce ­ dure for awarding licences as well as their term of validity should be specified ; Whereas continuous access to the said fixed amount should be ensured for all Community importers and the reduced levy should be applied consistently to all imports of the product in question in all the Member States until the fixed amounts are exhausted ; whereas the necessary measures should be taken to ensure efficient Community administration of these fixed amounts and, because of the risk of speculation in particular, access of these importers to the said scheme should be subject to compliance with specific conditions ; whereas this method of administra ­ tion requires close cooperation between the Member States and the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part (2), and in particular Article 1 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (3), and in particular Article 1 thereof, Article 1 Within the framework of the arrangements provided for in Article 14 (4) of the Interim Agreements with Poland, Hungary and Czechoslovakia all imports into the Community of milk products the CN codes listed in Annex I hereto shall be subject to the presentation of import licences issued and applied for under the terms set out herein. The quantities of products to which these arrangements apply and the rates of reduction in the levies shall be those listed by group in Annex I hereto. Whereas the said Regulations introduce arrangements for reducing import levies on certain products, including milk and milk products ; whereas detailed rules of appli ­ cation should be adopted with a view to administering the arrangements concerned ; whereas those detailed rules are either supplementary to, or derogate from, Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EEC) No 1599/90 Whereas, in order to ensure proper administration of imports, a security should be required for applications for Article 2 From 1 March 1992, the quantities referred to in Annex 1 shall be staggered over the year as follows :  40 % in the period from the entry into force of this Regulation to 30 June 1992,  30 % in the period 1 July to 30 September 1992,  30 % in the period 1 October to 31 December 1992. (') OJ No L 56, 29. 2 . 1992, p. 3 . (2) OJ No L 56, 29. 2. 1992, p. 6. 0 OJ No L 56, 29. 2. 1992, p. 9 . (4) OJ No L 331 , 2. 12. 1988, p. 1 . 0 OJ No L 151 , 15. 6 . 1990, p. 29 . 7. 3 . 92 Official Journal of the European Communities No L 62/35 ErmÃ ¤Ã igung der AbschÃ ¶pfung gemÃ ¤Ã  der Verordnung (EWG) Nr. 584/92 ; Ã Ã µÃ ¯Ã Ã Ã · Ã Ã ¿Ã Ã ´Ã ±Ã Ã ¼Ã ¿Ã  Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 584/92 ; From 1 January 1993 to 1996, the quantities referred to in Annex 1 shall be staggered over the year as follows :  25 % in the period 1 January to 31 March,  25 % in the period 1 April to 30 June,  25 % in the period 1 July to 30 September,  25 % in the period 1 October to 31 December. Article 3 Levy reduced in accordance with Regulation (EEC) No 584/92 ; Reduction du prelevement prÃ ©vue par le rÃ ¨glement (CEE) n0 584/92 ; Riduzione del prelievo a norma del regolamento (CEE) n . 584/92 ; Heffing verlaagd overeenkomstig Verordening (EEG) nr. 584/92 ; ReduÃ §Ã £o do direito nivelador prevista no Regulamento (CEE) n? 584/92. For the purposes of the import arrangements referred to in Article 1 , the following provisions shall apply : (a) at the time applications are submitted, applicants for import licences must prove to the satisfaction of the competent authorities of the Member State concerned that they have been trading in milk or milk products with third countries for at least the last 12 months. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this regime ; (b) licence applications may relate to only one of the CN codes listed in Annex I hereto in the case of a product originating in one of the three countries covered by this Regulation. Licence applications must relate to at least 10 tonnes and to a maximum of 25 % of the quantity available for the product concerned for the period as specified in Article 2, for which the application for a licence is lodged ; (c) Section 8 of licence applications and licences shall show the country of origin ; licences shall carry with them an obligation to import from the country indi ­ cated ; Article 4 1 . Licence applications may only be lodged during the first 10 days of each period as specified in Article 2. However, in the first period referred to in the first para ­ graph of Article 2, licence applications may only be lodged during the first 10 days following the entry into force of this Regulation . 2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted, and undertakes not to submit, any other appli ­ cations, in respect of the current period, concerning products in the same group by code and country of origin in the Member State in which his application is lodged or in other Member States ; where the same interested party submits more than one application relating to products in the same group,, all applications from that person shall be inadmissible. (d) Section 20 of licence applications and licences shall show one of the following : Reglamento (CEE) n ° 584/92 ; Forordning (E0F) nr. 584/92 ; Verordnung (EWG) Nr. 584/92 ; Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 584/92 ; 3. The Member States shall notify the Commission, on the third working day following the end of the applica ­ tion submission period, of applications lodged for each of the products listed in Annex I. Such notification shall comprise the list of applicants, the quantities applied for by CN code and the countries of origin . All notifications, including notifications of nil applications, shall be made by telex or fax on the working day stipulated, in accor ­ dance with the model set out in Annex II hereto where no application is made and with the models set out in Annexes II and III where applications have been made . 4. Subject to a decision on the acceptance of applica ­ tions by the Commission, licences shall be issued on the 23rd day of each period as specified in Article 2. 5. The Commission shall decide to what extent quanti ­ ties may be awarded in respect of applications as referred to in Article 3 . If quantities in respect of which licences have been applied for exceed the quantities available in respect of each CN code and country of origin, the Commission Regulation (EEC) No 584/92 ; Reglement (CEE) n ° 584/92 ; Regolamento (CEE) n. 584/92 ; Verordening (EEG) nr. 584/92 ; Regulamento (CEE) n? 584/92 ; (e) Section 24 of licences shall show one of the following : ReducciÃ ³n de la exacciÃ ³n reguladora establecida en el Reglamento (CEE) n ° 584/92 ; NedsÃ ¦ttelse, jf. forordning (EÃF) nr. 584/92, af impor ­ tafgiften ; No L 62/36 Official Journal of the European Communities 7. 3 . 92 shall fix a single percentage reduction in the quantities applied for. If the quantity obtained by applying that percentage is deemed insufficient by the applicant, he may refrain from using the licence. In that case he shall notify the competent authority of this decision before the deadline laid down in paragraph 4. Where pursuant to the preceding subparagraph, quantities are freed and/or the overall quantity for which applica ­ tions have been submitted is less than the quantity avai ­ lable in respect of each CN code and country, the Commission shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following period. Article 5 Pursuant to Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 60 days from the date of actual issue. However, licences shall not be valid after 31 December of the year in which they are issued. Import licences issued pursuant to this Regulation shall not be transferable. Article 6 A security of ECU 30 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1 . Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply. However, Article 8 (4) of that Regulation notwithstanding, the quantity imported under this Regulation may not exceed that indicated in sections 17 and 18 of the import licence. The figure *0' shall be entered to that effect in section 19 of the said licence . Article 8 The products shall be placed in free circulation on presentation of an EURl certificate issued by the expor ­ ting country in accordance with Protocol 4 annexed to the interim agreement. Article 9 This Regulation shall enter into force on 7 March 1992. It shall apply from 1 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1992. For the Commission Ray MAC SHARRY Member of the Commission 7. 3 . 92 Official Journal of the European Communities No L 62/37 ANNEX I A. Products originating in Poland Levy reduction of :  20 % from 1 March to 31 December 1992,  40 % for 1993,  60 % from 1 January 1994. (tonnes) CN code Milk products 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 31 December 1994 1 January to 31 December 1995 1 January to 31 December 1996 0402 10 19 Skimmed milk powder 0402 21 19 Whole milk powder 0402 21 99 Whole milk powder 0405 00 10 Butter 0406 Cheese 2 500 3 250 3 550 3 800 4100 833 1 100 1 200 1 300 1 400 1 666 2 200 2 400 2 600 2 800 B. Products originating in Czechoslovakia Levy reduction of :  20 % from 1 March to 31 December 1992,  40 % for 1993,  60 % from 1 January 1994. (tonnes) CN code Milk products 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 31 December 1994 1 January to 31 December 1995 1 January to 31 December 1996 0402 10 19 Skimmed milk powder 0402 21 19 Whole milk powder 0402 21 91 Whole milk powder 0405 00 10 Butter :x 0406 40 Niva ;x 0406 90 Moravsky blok, Primator, Otava, Javor, Uzeny block, Kashkaval Akawi, Istambul , Jadel Hermelin, Ostepek, Koliba, Inovec 2 083 2 700 3 000 3 200 3 400 833 1 100 1 200 1 300 1 400 833 1 100 1 200 1 300 1 400 C. Products originating in Hungary Levy reduction of :  20 % from 1 March to 31 December 1992,  40 % for 1993,  60 % from 1 January 1994. (tonnes) CN code Milk products 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 31 December 1994 1 January to 31 December 1995 1 January to 31 December 1996 ex 0406 90 89 Balaton, Cream-white Hajdu, Marvany, Ovari, Pannonia, Trap ­ pista 833 1 100 1 200 1 300 1 400 No L 62/38 Official Journal of the European Communities 7. 3 . 92 ANNEX II , Application of Regulation (EEC) No 584/92 (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/1  MILK AND MILK PRODUCTS REQUESTS FOR IMPORT LICENCES AT REDUCED LEVIES ... PERIOD 1992 Member State : Date : Commission Regulation (EEC) No /92 Sender : Contact : Telephone No : Telefax No : Number of pages : Order No of requests : Total quantity requested (in tonnes) : 7. 3. 92 Official Journal of the European Communities No L 62/39 ANNEX III Application of Regulation (EEC) No 584/92 (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/1  MILK AND MILK PRODUCTS SECTOR REQUESTS FOR IMPORT LICENCES AT REDUCED LEVIES QUARTER 1992 Order No : Member State : CN code No Declarer (Name and address) Quantity(tonnes) Country of origin Total tonnes order No